Hill, J.
Where at the appearance term of a suit the docket entry of the case was marked “in default,” and where at the trial term the defendant paid the costs and moved that the court open the default, alleging that he had employed an attorney “to defend him in said suit, and gave him the facts with which to make his answer to the plaintiff’s petition therein, and this defendant was ignorant of such plea and' answer not having been filed until the convening of this court for this term,” that the attorney “promised this defendant to file a plea as aforesaid, and gives [as] his reasons for failing to file said plea that he had been in a heated campaign as a candidate for the office of solicitor-general, . . and overlooked the .filing of said plea,” and that the defendant had a meritorious defense to the suit, which was filed with the motion, and he offered to plead instanter, etc., the court did not abuse its discretion, under the facts of the case (assuming the answer filed with the motion to be meritorious), in denying the motion to have the default'opened at a subsequent term and to allow the defendant to plead instanter. Caldwell v. Freeman, 146 Ga. 469, 470 (91 S. E. 544).

Judgment affirmed.

J ll the Justices concur.